Title: To George Washington from James Clinton, 20 December 1780
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany Decr 20th 1780
                        
                        I have been honour’d with your Excellency’s Favor of the 10th inst. as also with one from the Governor.
                            Agreeable to Instructions contain’d in them, I have directed five Officers to proceed, without Loss of Time, to the three
                            upper Counties of this State, on the recruiting Service; and have sent four to Poughkeepsie to be disposed of as the
                            Governor may think proper. Major Davis also waits his particular Orders. Previous to their setting out, much Difficulty
                            arose from the want of Cash, which I could not supply them with; I fear the Service will suffer if that is not speedily
                            remedied.
                        I wish to know your Excellency’s Pleasure with respect to those Officers of the fourth Regiment, at Fort
                            Schuyler who are return’d Supernumeraries: after the first of January, the Command of the Garrison will devolve upon a
                            Captain—I presume Measures should be taken to prevent it.
                        The Arrangement of the York Line is nearly compleated. Col: V. Schaick commands the first and third, and Col.
                            Courtlandt the second, fourth and fifth Regiments, with a few trifling Alterations. The Determination of L. Col. Bruin and
                            Majr Logan of the fifth regt who are Prisoners, as also, of several Subalterns in the same Situation, is not known: the
                            Vacancies therefore are not filled untill the first of January, as we expect they will be exchanged by that Time. I have
                            the honor to be with great respect Your Excellency’s most huble Servt
                        
                            James Clinton
                        
                    